Title: From Thomas Jefferson to Henry Dearborn, 5 November 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne
                            
                            Nov. 5. 07.
                        
                        There seems to be a disposition to take up the classification bill. I have substituted a division of the
                            classes into sections according to their ages instead of the Nos. from 1. to 10. which I think will have a happier effect,
                            & produce several advantages. it is in fact Bonaparte’s plan. I inclose it for your examination & correction. It is
                            exactly the same as the former one, except as to the mode of sectioning. Affte salutations.
                    